DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al US 9048222 and further in view of Chen et al US 7005319 and further in view of Jung US 2010/0012934.


Pertaining to claim 1, Hung teaches a chip package, comprising:
an integrated circuit component 614 
an insulating encapsulant 716 encapsulating the integrated circuit component
a redistribution circuit structure 818 disposed on the insulating encapsulant and the integrated
circuit component, wherein the redistribution circuit structure is electrically connected to the integrated
circuit component See Figure 8
	
See Chen Col 7 line 65 to Col 8 line 5. While Chen does not mention the specific thermal conductivity of the thermal paste, the range claimed is so broad as to encompass any number of well known thermal paste materials. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chen into the device of Hung by using a thermal conductive material as taught by Chen as a replacement for Hung’s die attachment film.  The ordinary artisan would have been motivated to modify Hung in the manner set forth above for at least the purpose of improving thermal performance.
Hung is silent with regard to the back surface of the IC component comprising an amorphous semiconductor.  Jung teaches a chip with a substrate 310 consisting of amorphous silicon [0034]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a known material such as amorphous silicon for use as a substrate material for an integrated circuit chip such as what is taught by Jung, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art. Inre Leshin, 125 USPQ 416.

Pertaining to claim 2, see the rejection of claim 1 above.  Chen teaches a thermal paste on the back surface, Jung teaches a substrate of amorphous silicon.  The thermal paste would be placed on the amorphous silicon for mounting/heat transfer purposes.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al US 2011/0215450.

Pertaining to claim 16, Chi teaches a chip package, comprising: 
an integrated circuit component 108; 
a metallic layer 114 [0072] comprising a bottom surface and a top surface opposite to the bottom surface, the bottom surface being in contact with a back surface of the integrated circuit component (bottom and top are arbitrary); 
an insulating encapsulant 122 laterally encapsulating the integrated circuit component and the metallic layer, the insulating encapsulant comprises a first surface and a second surface opposite to the first surface, wherein the top surface or the metallic layer is lower than the first surface of the insulating encapsulant See Figure 1; and 
a redistribution circuit structure 126/128/130 disposed on the second surface of the insulating encapsulant and a front surface of the integrated circuit component, wherein the redistribution circuit structure is electrically connected to the integrated circuit component See Figure 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al as applied to claim 16 above.

Pertaining to claim 17, Chi teaches a thermally conductive metallic layer but is silent on the specific thermal conductivity, however, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select any material that is thermally conductive that would fit within the large range claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Allowable Subject Matter
Claims 3-6, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-15 are allowed.
The primary reason for the allowance of the claims is the inclusion of the limitation(s) a second thermal conductive layer covering the first thermal conductive layer and portions of the insulating encapsulant, wherein an interface between the first thermal conductive layer and the second thermal conductive layer is lower than the first surface of the insulating encapsulant; and a redistribution circuit structure disposed on the second surface of the insulating encapsulant and a front surface of the integrated circuit component, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        2/18/22